Case 4:19-cv-11992-MFL-EAS ECF No. 36, PageID.1210 Filed 08/10/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KELLY TURNER,

        Plaintiff,                                 Case No. 19-cv-11992
                                                   Hon. Matthew F. Leitman
v.

FCA US LLC,

     Defendant.
__________________________________________________________________/

         ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF No. 25)

        On January 27, 2021, Defendant FCA US LLC filed a motion for summary

judgment in this employment-discrimination action. (See Mot., ECF No. 25.) The

Court held a video hearing on FCA’s motion on August 10, 2021. (See Notice of

Hr’g, ECF No. 35.) For the reasons explained in detail on the record during the

motion hearing, FCA’s motion is GRANTED IN PART AND DENIED IN PART

as follows:

      The motion is GRANTED with respect to Plaintiff’s assault and battery claim

        (Count III of the Third Amended Complaint) and Plaintiff’s claim under

        Michigan’s Whistleblowers’ Protection Act (Count IV of the Third Amended

        Complaint).

      The motion is DENIED in all other respects.

                                         1
Case 4:19-cv-11992-MFL-EAS ECF No. 36, PageID.1211 Filed 08/10/21 Page 2 of 2




      The following claims remain in the case: Plaintiff’s hostile work environment

and retaliation claims (Counts I, II, V, and VI of the Third Amended Complaint).

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: August 10, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 10, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
